                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

 LEROY BANKS, III,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )    CIVIL ACTION NO. 5:18-CV-435 (MTT)
                                                  )
                                                  )
 TERRY ANTHONY, et al.,                           )
                                                  )
                 Defendants.                      )
                                                  )

                                               ORDER

        On October 10, 2019, United States Magistrate Judge Charles Weigle

recommended granting Defendants Terry Anthony’s and Stephen Fields’ motions to

dismiss (Docs. 31; 33). Doc. 43. Plaintiff Leroy Banks objected. Docs. 44; 45. On

October 31, the Court adopted the Magistrate Judge’s Recommendation and dismissed

the Plaintiff’s claims. Doc. 46. On November 7, the Plaintiff moved for reconsideration

of the Court’s October 31 order. 1 Doc. 48.

        Pursuant to Local Rule 7.6, “Motions for Reconsideration shall not be filed as a

matter of routine practice.” M.D. Ga. L.R. 7.6. “Reconsideration is appropriate only if

the movant demonstrates (1) that there has been an intervening change in the law, (2)

that new evidence has been discovered which was not previously available to the

parties in the exercise of due diligence, or (3) that the court made a clear error of law.”

Bingham v. Nelson, 2010 WL 339806, at *1 (M.D. Ga. 2010) (quotation marks and

citation omitted). “In order to demonstrate clear error, the party moving for



1 The Plaintiff labeled this filing as a “Motion for Reconsideration and/or Request for Certificate of

Appealability.” Doc. 48-3 at 1. However, a COA is not a prerequisite to an appeal of a 42 U.S.C. § 1983
action. Accordingly, the Plaintiff’s motion for a COA (Doc. 48) is DENIED as moot.
reconsideration must do more than simply restate his prior arguments, and any

arguments which the party inadvertently failed to raise earlier are deemed waived.”

McCoy v. Macon Water Auth., 966 F. Supp. 1209, 1223 (M.D. Ga. 1997).

       The Plaintiff contends that the Court made a clear error dismissing his false

arrest and false imprisonment claims because they are time-barred. See generally

Docs. 43; 48-3. This argument was not raised in his previous objections. See generally

Docs. 44; 45. “Denial of a motion for reconsideration is proper ‘when the party has

failed to articulate any reason for the failure to raise an issue at an earlier stage in the

litigation.’” Beeders v. Gulf Coast Collection Bureau, 2009 WL 3013502, at *2 (M.D.

Fla. 2009) (quoting Lussier v. Dugger, 094 F.2d 661, 667 (11th Cir. 1990) (citations

omitted)). Because the Plaintiff did not raise his statute-of-limitations argument in his

objections and has not stated why he failed to argue this previously, denial of his motion

is appropriate.

       Even if the Plaintiff had previously raised this argument, he cannot show clear

error. The Plaintiff states that the Defendants falsely arrested him in October 2016 and

falsely imprisoned him until October 2018. Docs. 48-3 at 2; 48-1 at 1. He argues that

because he was imprisoned and unable to file a claim until his release in October 2018,

his claims should be tolled and his complaint was thus timely filed on November 26,

2018. See generally Docs. 48-3 (citing O.C.G.A. § 9-3-99); 1. As stated in the

Recommendation, “[t]he accrual of those claims for limitations purposes begins when

the alleged false imprisonment ends[,]” and false imprisonment ends when a plaintiff “‘is

bound over by a magistrate judge or arraigned on charges.‘” Doc. 43 at 3 (citing and

quoting Wallace v. Kato, 549 U.S. 384, 387−89 (2007) (citations omitted)). The Plaintiff

“was bound over by the state magistrate judge to the Bibb County Superior Court” on


                                              -2-
November 7, 2016. Id. (citing Doc. 1-1 at 6−7). Pursuant to Georgia’s two-year statute

of limitations, his claims should have been brought no later than November 7, 2018, and

his claims filed on November 26, 2018 are thus time-barred. O.C.G.A. § 9-3-33.

      Accordingly, the Plaintiff’s motion for reconsideration (Doc. 48) is DENIED.

      SO ORDERED, this 20th day of November, 2019.

                                                s/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




                                          -3-
